   Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 1 of 20 PageID #:9566




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


REXA,INC.,                       )
                          Plaintiff,
                                 )
                                 )
             V.                  )
                                 )                             17 C 8716
MARK VINCENT CHESTER and M.E.A., )
INC.,                            )
                                 )
                 Defendants.     )

CHARLES P. KOCORAS,District Judge:

                               MEMORANDUM OPINION


       Before the Court is Defendants Mark Vincent Chester’s (“Chester”) and MEA

Inc.’s Motion for Attorney Fees(Dkt. #174). For the following reasons,the Court grants

the Motion.


                                  BACKGROUND


       Plaintiff Mark Vincent Chester(“Chester”) was employed by Koso America,Inc.

(“Koso”)in 2002. It was while Chester was employed at Koso that he participated in an

experiment involving the subject of actuators. An actuator is a part of a device or

machine that helps it to achieve physical movements by converting energy, often

electrical, air, or hydraulic, into mechanical force. Simply put, it is the component in

any machine that enables movement. It is the 2002 experiment upon which Rexa, Inc.

(“REXA”)relies for its claims in this lawsuit.

       Chester worked for Koso from January 8, 1998 until July 14, 2003. Chester was
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 2 of 20 PageID #:9567




a highly educated and experienced mechanical engineer before joining Koso. He had

earned a Bachelor of Science Degree in Mechanical Engineering from the University of

Massachusetts in 1992 and an Associate Degree in Aeronautical Technology from

Wentworth Institute in 1986, as well as a certificate in Aeronautical Technology from

Wentworth Institute in 1986.


      In addition to those scholastic achievements, Chester had actual experience in

designing actuating systems. He first worked for the Naval Undersea Warfare Center

for about four years in designing self-contained hydraulic systems for the Navy.

Subsequently, Chester worked for BAE Systems, Inc. where he also designed hydraulic

and pneumatic actuating systems.

       It was during these experiences that Chester became familiar with the use of

solenoid valves, a common and commercially available type of valve. Solenoid valves

had been around since at least World War II and were common in the actuator industry.

To quote Geoffrey Hynes, Plaintiffs President, “everybody uses solenoid valves in

hydraulics.

      It was while Chester was employed at Koso in 2002 that he participated in the

creation and testing of an experimental device involving an actuator. At the time, Koso

was producing and marketing an actuator called the Xpac, the main actuator sold by

Koso. The object of the 2002 experiment was to develop a new valve different from the

one used in the Xpac in order to avoid royalty payments made by Koso.

      The Amended Complaint expressly states this objective in paragraph 16 in the

                                              2
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 3 of 20 PageID #:9568




following language:

         The stated goal of RFD No.02-122 was to eliminate the use ofthe ‘existing
         flow matching valves’ in the existing actuator designs, thereby creating for
         REXA a ‘new design’ that would ‘provide a new patent’ owned by REXA.

         The Xpac actuators used flow matching valves(“FMV”)to lock the position of a

piston in place during its operations. The experiment was to consider solenoids as a

substitute for the FMVs. The scope of the 2002 experimental project was much more

limited than what was represented by the Plaintiff in its summary judgment papers.

         The Defendants have accused the Plaintiff of deception in the summary judgment

process by using ellipses to delete the word “valve” from the project description and

then repeating the quote with the deceptive deletion in the three places in the Plaintiffs

brief.


         The experiment in 2002 did not last more than two months. A device was created

to assist in various experiments, and several other Koso employees participated at

various times. Although Plaintiff alleged that the experiment developed a working

prototype, it failed to correspondingly disclose that the purported 2002 device ceased to

exist. It was disassembled shortly after the experiment was canned.

         There is no evidence that the 2002 device displayed reasonable performance

abilities or held sufficient promise to do so in the future. Any key development

documents, schematics or detailed drawings were discarded.           The Plaintiffs main


reliance by way of documentary evidence is a one-page sketch which never bore a

confidentiality label.

                                                 3
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 4 of 20 PageID #:9569




      The record in this case is devoid of any evidence that Koso or the Plaintiff

returned to the experiment to further develop it. The project did not produce a workable

model of significant value to preserve it for use or for later experimentation or

reengagement, whether in whole or in part. It is not unreasonable to conclude that the

disassembled device had no future worth. Neither Koso nor the Plaintiff made any use

of the experiment or its remnants. The institution of this lawsuit has seen the attempted

resuscitation ofthe failed experiment.

      The evidence in this case establishes that the device created by Koso in 2002 was

never functionally, operationally, or substantially like the MEA Hawk actuator. The

value of the Hawk has been established objectively by the millions of dollars in sales it

has generated in the marketplace. The lack of value ofthe experimental device has been

objectively established by the failure of the experiment, the disassembly of the device.

and the termination ofthe project.

      Chester resigned from Koso on July 14, 2003. Subsequent employment at

different companies involved Chester in the industry designing actuators and actuator

systems. Some of that experience involved the use of solenoid valves to control the

position of the actuator. Chester went to work for MEA in October 2012 where he

continued to design and develop actuators. For over a period of two years, Chester

worked on the development ofthe Hawk actuator. At that point, Chester had more than

twenty years of experience in the actuator industry. More than fourteen years after

Chester left Koso, REXA sued Chester and MEA, claiming Chester was guilty of

                                               4
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 5 of 20 PageID #:9570




stealing trade secrets from Koso when he worked on the failed 2002 experiment.

      The fundamental premise of the Plaintiffs lawsuit is that a failed experiment

undertaken by a corporation employing Chester produced an idea and device which was

the essential equivalent of an actuator designed and developed more than ten years later

by the Defendants. The developed actuator, named the Hawk, has proved its efficacy

and commercial worth in the marketplace. The 2002 experiment lasted no more than

two months, and the device constructed in pursuit of the theories being tested was

disassembled.


      Stated thusly, the Plaintiffs contention in this lawsuit is that Chester stole secrets

from a failed experiment which became the essential equivalent of a successful

commercial product developed more than ten years later. The contention is so devoid

of merit that it borders on the ludicrous. The record compiled to date does not support

the Plaintiff s theory. Additionally,the way the case has been prosecuted has been called

into question by the Defendants.

      Both the Plaintiff and counsel for the Plaintiff have been accused of acting in bad

faith. Citing specific provisions of the law as a basis in support of their petition for

attorney’s fees and expenses, the Defendants have set forth several factual instances in

which the Plaintiff and its counsel have acted inappropriately.




                                                5
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 6 of 20 PageID #:9571




                                LEGAL STANDARD

      The Court has considerable discretion in choosing to award attorney’s fees.

DeliverMed Holdings, LLC v. Schaltenbrand, 734 F.3d 616, 625 (7th Cir. 2013).

Generally, “[e]ach litigant pays his own attorney's fees, win or lose, unless a statute or

contract provides otherwise.” Baker Bolts L.L.P. v. ASARCO LLC, 576 U.S. 121, 126

(2015)(cleaned up). However,“federal courts have inherent power to award attorney's

fees in a narrow set of circumstances, including when a party brings an action in bad

faith.” Marx v. Gen. Revenue Corp., 568 U.S. 371, 382(2013). The bad faith exception

is narrow and generally reserved for the most egregious of circumstances. Gaffney v.

Riverboat Servs. ofIndiana, Inc., 451 F.3d 424, 467 (7th Cir. 2006). Aside from a

showing of bad faith, the Court can also award attorney’s fees where a party acted

 vexatiously, wantonly, or for oppressive reasons.” Octane Fitness, LLC v. ICON Health

& Fitness, Inc., 572 U.S. 545, 557(2014)(cleaned up). The Court analyzes Plaintiffs

conduct with this exacting standard in mind.

                                      DISCUSSION


1. Plaintiffs Litigation Conduct

      The lawsuit against MEA and Chester brought by REXA contains four counts in

the Amended Complaint. They are: Count I - Misappropriation of trade secrets; Count

II - Conversion; Count III - Unfair competition; and Count IV (only against Chester)-

Breach of implied-in-fact contract.

      In its Amended Complaint, REXA has alleged that Chester was hired in 1998 by

                                               6
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 7 of 20 PageID #:9572




the Plaintiff at its West Bridgewater, Massachusetts headquarters as a project engineer,

later becoming the Mechanical Engineering Manager.             This description, albeit

introductory, is significant in two respects.

      The first respect is that the statement is false. Chester was never hired by the

Plaintiff, REXA, anywhere. In fact, Chester never worked for REXA at any time.

REXA was not formed as a company until 2013.

      The second respect in which the statement is significant is that as a non-employee.

Chester did not and does not have a legal employee-employer relationship with REXA

and never entered into a contract of any kind for the rendition of his services to Koso.

By way of explanation. Plaintiff states, “for ease of reference, the commonly-used

shorthand ‘REXA’ was adopted to encompass all of these entities. Ease of reference.

to the Court’s knowledge, has never been used to describe an independent entity with a

different name with different rights and obligations flowing from its independence. The

body of law which governs relationships between employers and their employees will

not necessarily apply to cases in which the parties to the dispute have no legal

relationship other than the litigation involved. Aside from its deceptive capacity.

ascribing one company’s actions by the name of another company is to exalt ease of

reference over truth.


      The falsehood as to the relationship the Plaintiff had with Chester is repeated

regularly throughout its papers, during the discovery process, and in oral arguments to

the Court.   As part of the written discovery between the parties and before any

                                                7
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 8 of 20 PageID #:9573




depositions were taken, the Plaintiff was asked to identify the “exact and complete

specific terms of the implied-in-fact contract referred to in paragraphs 77 and 78 of its

Amended Complaint.” This is how the Plaintiff responded to the interrogatory request:

      Subject to and without waiving the foregoing objections, REXA responds
      that on July 10, 1998, REXA hired Chester at the company’s West
      Bridgewater, Massachusetts, headquarters as a project engineer. He later
      became REXA’s Mechanical Engineering Manager. REXA further
      responds that as REXA’s Mechanical Engineering Manager, it was
      understood by both REXA and Chester that Chester’s job responsibilities
      included leading efforts to improve and develop actuators for his employer,
      REXA, and that patentable inventions might result from the work that he
      was to do or the ideas that he might conceive. REXA paid Chester a
      regular salary and benefits from the time he was hired through the time he
      ceased working for REXA. There was, therefore, an implied-in-fact
      contract requiring Chester to assign any rights that he may have had in the
      invention disclosed and claimed by the ‘463 application to REXA.

      The Court’s opinion of 9/10/20 cites to several falsehoods in that interrogatory

answer, along with the lack of specifics requested. It is asserted in the answer that

Chester had a legal obligation to assign any rights he may have had in any patentable

inventions resulting from his work to REXA, the heart of the claim in the Amended

Complaint.

      Because of REXA’s assertion of a legal obligation on Chester’s part to Plaintiff,

it is highly relevant to the inquiry as to whether Chester ever signed any documents to

that effect, including the maintenance of secrecy for confidential information generated

in the course of his work.      REXA insists that Chester did indeed sign such a

confidentiality agreement, but it cannot find the document in its records.

      The topic was raised at Chester’s deposition. While employed at Koso in 2000,

                                               8
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 9 of 20 PageID #:9574




Koso offered a select group of eight employees a Severance Pay Plan. Under the

Severance Plan, the eight employees could receive guaranteed pay depending on their

length of service with Koso contingent on their agreement to sign a written

Confidentiality, Nonsolicitation, Non-Competition and Assignment Agreement. This

 Confidentiality Agreement” was an intact separate document denoted as Appendix B

and was appended to Appendix A, the list of the eight employees who were selected to

participate in the Severance Pay Plan, including the terms of Koso’s offer.

       Mark Vincent Chester was not one of the eight employees who was selected to

participate in the Severance Pay Plan, and his name is not listed among the eight

employees to whom Koso made its offer. Appendix A and Appendix B were the two

parts comprising the Severance Pay Plan and the condition precedent to the employee’s

participation in the Plan. At his deposition, Chester testified that he never received either

Appendix A or Appendix B at any time, was never invited to participate in that plan, and

never signed any confidentiality agreement of any type while employed at Koso. Those

denials are consistent with the other evidence in the case:


1. His name does not appear as one of the eight employees.

2. There is no document produced by REXA to show Chester was ever intended to be

   a recipient of the offer or credible evidence that he received any such document.

3. There is no credible evidence of any kind that Chester was ever asked to sign any

   similar document while employed at Koso.

       So what is it that supports the position ofthe Defendants that the Plaintiff engaged

                                                 9
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 10 of 20 PageID #:9575




in deception in an attempt to elicit a false answer from Chester at his deposition that he,

indeed, received the Assigmnent Agreement reflected as Appendix B and, presumably.

signed it?

      Chester and about 30 other employees besides Chester received a different kind

of letter, dated September 20, 2000,from Koso management which offered Chester and

the other recipients a bonus at the sole discretion of the board of directors if ownership

of the company changed. This “bonus letter” did not require any employee to sign any

document or agree to any new terms ofemployment in order to receive the bonus benefit.

The bonus was to be paid at the sole discretion of the board.

      Even though Appendix B,the Assignment Agreement, was not part ofthe “bonus

letter” to Chester and the 30 others, at Chester’s deposition on July 24, 2018, counsel

introduced the “bonus letter” in Chester’s deposition as Exhibit 14. The exhibit was

fabricated to include the Confidentiality, Nonsolicitation, Non-Competition and

Assignment Agreement that was part of the offer to the eight employees previously

described above. Even though Appendix B was not part of Chester’s Bonus Letter, the

Chester Bonus Letter and unrelated 10-page Assignment Agreement were consecutively

bates labelled as REXA 0090216 through REXA 0090228.

      Appendix A of the Severance Plan listing the eight selected employees was

missing from Exhibit 14. Although produced to the Defendants, it was placed in the

discovery documents at a different location at REXA 0090323, almost 100 pages away

from the Chester Bonus Letter.       Mr. Chester’s Bonus Letter and the Exhibit 14


                                               10
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 11 of 20 PageID #:9576




Assignment Agreement were alleged by the Defendants not to have been received in

discovery in an array of other PDF files concerning the 30 other employee letters,

Appendix B,and other severance plan documents. The defense alleges Chester’s Bonus

Letter was located among unrelated documents, including emails, spreadsheets.

drawings and logs. The important Appendix A list was one hundred pages away from

Mr. Chester’s Bonus Letter.


       The following matters in the record compel the conclusion that Chester never

received and never signed Appendix B, the nondisclosure and assignment agreement.

which Plaintiff claims was presented to Chester, that he signed it, but cannot be found

at this time.


1. Appendix B contains content logically related to Appendix A.

2. Appendix A sets forth the names of the recipients of the offer contained therein, and

   Appendix B sets forth the required agreement and signature of the recipients of the

   offer as a condition to acceptance. Mark Vincent Chester was not listed as a recipient.

3. Mark Vincent Chester testified that he neither received nor signed the condition

   precedent to the acceptance of the offer embodied in Appendix A, nor was he listed

   in Appendix A.

4. When Appendix B was presented to Chester as part of an exhibit during his

   deposition. Appendix A was not correspondingly presented or otherwise associated

   with Appendix B in content or by identity of recipients.

5. When Appendix B was presented to Chester during his deposition, it was in

                                               11
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 12 of 20 PageID #:9577




   connection with a bonus plan to about 30 employees, including Chester. Any bonus

   was to be determined in the sole discretion ofthe board and did not require signatures

   of the recipients as conditions precedent, rendering unnecessary any concomitant

   agreements by the recipient employees.

6. The condition of the discovery files maintained by the Plaintiff and by whom is not

   necessary to be determined in order to decide whether they were fairly presented and

   used by the Plaintiff in its deposition examination of Chester.

      Appendix A and Appendix B are logically related by subject matter, sequencing.

and addressees. The regular and ordinary course of business would call for their

connection in matters of record keeping, and usage in litigation matters of significance

and importance. That they were not done so is manifest. That they were separated and

used to induce a false answer is also manifest.


      The deeeption contained in the interrogatory answer served, among other things.

to preclude the filing of a Rule 12(b)(6) motion by the Defendants at the outset of the

case. Ifthe Plaintiffs answer had been truthful about Chester’s employer at the time of

the 2002 experiment, that it was the company Koso and not REXA,the legal rights and

obligations of the parties might have been decided as purely matters of law and could

have foreclosed the length, depth, and cost of discovery which each side has had to bear.

      The three cases cited by this Court in deciding summary judgment motions could

have been addressed early on if the actual employer of Chester had been acknowledged

by REXA.

                                              12
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 13 of 20 PageID #:9578




      REXA has relied on two cases in asserting the existence of an obligation implied-

in-fact and imposed on a departed employee to maintain confidentiality when it comes

to matters oftrade secrets ofthe employer. Both Jet Spray Cooler, Inc. v. Crampton,361

Mass. 835, 839(1972), and Whipps, Inc. v. Ross Valve Mfg. Co., 2014 WL 1874754(D.

Mass. 2014), described the employer-employee relationships for the legal obligations on

the part ofthe departed employees.

      The case of Securitas Sec. Servs. USA, Inc. v. Jenkins, 2003 Mass. Super LEXIS

200(Super. Ct. of Mass. 2003), 16 Mass. L. Rep. 486, is closer to the facts of this case.

Although that case involved a covenant not to compete and to not divulge trade secrets.

the former employer ofthe defendant was not the plaintiff in the case. The plaintiff was

the successor to the defendant’s employer, and the successor company had neither

employed the defendant nor secured the defendant’s consent to the assignment of his

employment contract with the former employer.

      The holding in Securitas is that everyone has a right to select and determine with

whom he will contract and cannot have another person thrust upon him without his

consent. It is undisputed that REXA did not have a contract with Chester. Nor, it might

be added, did Koso have a written employment contract with Chester.

      Had the true legal relationships among the parties and Koso been acknowledged

from the outset, the exhaustive discovery that took place might well have been

unnecessary. Plaintiffs deceit foreclosed the opportunity for an early resolution of this

lawsuit.


                                              13
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 14 of 20 PageID #:9579




2. Other Discovery Conduct

      Defendants also accuse Plaintiff of entangling it, an innovative competitor, in

extensive litigation rather than to protect a purported trade secret. For example, the

Defendants rely, for recovery of their fees and costs, in part, on the extensive and

burdensome written requests for admissions Chester was confronted with. Chester had

to answer 258 such requests, and MEA had to answer 140 such requests. To quote the

Defendants’ petition for fees,“The Court can determine that REXA served its excessive

requests for admissions merely to entangle Defendants in useless litigation tasks.

because REXA needed none of those requests for admissions in the summary judgment

process.   Plaintiff did not cite to any of Chester’s answers in its summary judgment

materials and to only one of MEA’s answers, the location of its offices.

      In Loparex, LLC v. MPIRelease, Inc., 2012 WE 3065428, a case involving trade

secrets, my sister Judge Joan Eefkow remarked, “the action was essentially a vendetta

against [defendants], designed to litigate them to death rather than out of a genuine

concern about protecting intellectual property.” As the entirety ofthis litigation becomes

more deeply plumbed, a like conclusion becomes ingrained when assessing the entirety

of REXA’s conduet in filing this action and how it was maintained.

      REXA and its counsel have been accused by the Defendants of engaging in bad

faith and cite several instances supporting the charge. The Court has chosen to highlight

the most egregious ones but relies on others addressed in Defendants’ fee petitions.

REXA is accused of shifting its theories of liability as a reflection of its lack of good

                                               14
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 15 of 20 PageID #:9580




faith in pursuing the Defendants. For example, Defendants say that REXA’s primary

summary judgment argument asserted that MEA falsely advertised a hazardous area

certification. This was a theory of recovery that REXA never alleged in the Amended

Complaint. The charge of false advertisement appears to be a late add-on. The key

words “hazardous,” “area,” “certification” and “advertisemenf’ do not appear in the

Amended Complaint.

      In the absence of objective and specific evidence to support the legal conclusions

propagated by REXA, it has resorted to the use of terms such as “infer,” “imply,” and

 understanding” to reach its desired conclusions. For example, in the absence of a

written employment contract between Chester and Koso,REXA offers its understanding

of their relationship. Although contracts between parties require a mutual meeting of

the minds over the terms establishing rights and obligations, REXA offers its own view

of what Chester thought he was obligated for when he worked for Koso and what Koso

thought it was entitled to in allowing Chester to be employed by it.

      The next legal indulgence proffered by REXA is that the oral understanding of a

binding contract between Koso and Chester was later transferred, by inference or

implication, to itself, even though specifically not memorialized in any document, other

objective evidence, or detailed anywhere as to the rights and obligations transferred or

the period of time of the contract’s validity. Was Chester bound for a lifetime to Koso?

To REXA? To do what? Likewise, was Koso bound to employ Chester for a lifetime?

Was REXA? To do what?


                                              15
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 16 of 20 PageID #:9581




      Chester resigned from Koso on July 14, 2003. He took jobs in the actuator

industry and worked for various competitors of Koso until his employment with MEA

many years later. From the time that Chester left Koso on July 14, 2003, until he was

served with this lawsuit in December 2017, no one from Koso or REXA ever notified

Chester that he had a contractual obligation to either company, whether expressly or by

implication, to refrain from working in competition against either company or using any

knowledge or experience gained while working with Koso.

3. Taken Together, Plaintiffs Conduct Merits An Attorney’s Fees Award

      Defendants MEA and Mark Vincent Chester have petitioned this Court for fees

and non-taxable expenses against Plaintiff REXA and its counsel following the award

of summary judgment in their favor. They have incurred the sum of $2,187,071.12 to

defend against REXA’s lawsuit, calling the suit improperly commenced and maintained.

The Court agrees with their characterization of the suit itself. The substance of the

claims lacked merit. The way the case was prosecuted was sanctionable, compounding

the burdens of defense counsel and their clients in defeating the claims against them.

      Adding to the Defendants’ pressures in staving off meritless attacks on their

professional conduct was the request for the assignment of intellectual property rights

involving a device named the Hawk actuator. The Hawk was invented by Mr. Chester

and MEA. Actuators are used in a variety ofindustries, and the Hawk enjoys widespread

usage and commercial success. The Defendants were accused of exploiting a stolen

trade secret essential to the construction and operation of the Hawk.

                                              16
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 17 of 20 PageID #:9582




      The lawsuit necessitated substantial discovery with correspondingly high costs

experienced by both sides. Included was examination of thousands of documents,

numerous depositions, and retention of expert witnesses.           Contributing to the

Defendants’ burdens of defense were the sometimes oppressive and needless obligations

imposed on them by the conduct they were confronted with.

      The preceding portions of this opinion describe and discuss some of the conduct

engaged in which compels the award of fees in the full amount requested by the

Defendants and their counsel. This opinion simply touches on the highlights of that

conduct. Although not fully addressed, all matters brought to the Court’s attention were

reviewed and considered.


      The actions of the Plaintiff and their counsel entailed both substantive and


procedural reasons for the Court’s decision to award Defendants and their counsel the

full amount sought. As described earlier in this opinion, the fundamental underpinning

for the theft claim here involves a two-month experiment conducted by Koso, employer

of Chester, to improve an actuator then sold by Koso and do so in a way to eliminate

royalty payments Koso had to make to another company. The experiment was not

successful, the device constructed to assist was disassembled, most ofthe paper detailing

the work was discarded, and the project was canned.

      Many years later, Chester and others at MEA invented and constructed a device

called the Hawk which worked quite well and enjoyed commercial success. The Hawk

competed with others in the market, including one sold by the Plaintiff. Thus, began the

                                              17
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 18 of 20 PageID #:9583




fray.

        The Hawk was developed by Chester and MEA over a two-year period before a

patent was sought and its success was established. It was apparently not forgotten that,

once upon a time, a company other than REXA (which did not exist in 2002) might be

the vehicle for REXA to claim the theft of trade secrets which REXA could capitalize

on since Chester once worked there and was involved in the 2002 experiment.

        The Court believes that not only is the Plaintiffs claim without merit, it is

baseless. No attempt was ever made by anybody, Koso or REXA,to reengage the 2002

experiment to improve the results or otherwise use the results of the work. There can be

no question that whatever device was created was not the same or like the Hawk. The

Hawk has succeeded in the toughest place - the market - and the experimental device

did not get past the experimental phase - it was a failure. As a matter of substance, the

suit may have been brought on the proverbial wing and a prayer, but it was not brought

based on substantive merit.


        As for the manner of prosecution, the opinion has cited instances of deceptive

conduct engaged in, from misidentifying parties and their actions or appropriating acts

of others for themselves. There is also no question that exhibits were falsified in order

to induce a false concession on a matter of material factual importance. Chester never

had a written employment contract with Koso, making it difficult, if not impossible, to

assign it to a different entity. Even to the end, REXA insisted there did exist such an

employment agreement - it just couldn’t be found.

                                               18
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 19 of 20 PageID #:9584




       The other major item worthy of comment here is the oppressive nature of some

discovery demands and conduct, all leading to the necessity of Defendants’ counsel to

respond to or to contest. It is more than ironic that Plaintiffs counsel is objecting to fees

for defense attorney time that was necessitated by the umeasonable demands of

Plaintiffs counsel in the first instance.


      Perhaps the final irony is Plaintiffs argument that the fee request should be cut

in half, even as its own fees equaled or exceeded that ofthe Defendants. We reject both

the Plaintiffs arguments and its calculus.

                                        CONCLUSION


      It is the genius of American law to encourage invention and resulting progress as

an objective of commercial life in our country. This is achieved both by rewarding those

who conceive of new and better ideas and the manifestation of them in new and better


products or in better ways to operate. One of the ways this is done is to give the creator

of the idea or product the exclusive right to exploit the benefits of the creation. At the

same time, the idea and result are enjoyed by all who desire to avail themselves of the

new thing, whatever it is. This permits universal knowledge of progress and, in theory.

inspires desires by others to improve the new thing.

       This lawsuit reflects the antithesis of that protocol. It represents an attempt to

convert a failed experiment into a successful result by appropriating the spoils of success

to itself and dispossessing the real contributor of ideas and labors of what he has

achieved. The law does not permit those outcomes in general, nor will the Court allow

                                                 19
  Case: 1:17-cv-08716 Document #: 184 Filed: 03/04/21 Page 20 of 20 PageID #:9585




it in this case. Judgment will be entered for Defendants in the full amount of its legal

fees and costs as requested.


Dated: 3/2/2021


                                              Charles P. Kocoras
                                              United States District Judge




                                              20
